DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over ASULAB (EP 0936808) in view of Official Notice.
Regarding claim 18, ASULAB discloses a kit for image acquisition imaging comprising (a device for image acquisition; abstract): a. a sensor (an image sensor SENS; figure 4, claim 1 of ASULAB); b. a digitization means (an ADC ADC1 to digitize data; figure 4, claim 1 of ASULAB); C. a uncompressed and compression means (a circuit COMP to compress data (compression means compressing uncompressed data); figure 4, claims 1, 2 of ASULAB); and d. a communication means (a communication means to wirelessly transmit data; figure 4, claim 1 of ASULAB), wherein components a, b, c, d, and e are packaged into a single unit for incorporating into an interior structure selected from the group consisting of fixtures, fittings, signage, display cases, shelving, and lighting (the sensor SENS, ADC ADC1, circuit COMP and communication means are all within electronic module 34 (single unit) for incorporating into a portable object which serves as an electrical fitting; figure 4, claims 1, 2 of ASULAB).
ASULAB does not specifically disclose c. a processing means. Examiner takes Official Notice that it would have been well known to one of ordinary skill in the art at the time of the invention to use a processing means in an electronic image acquisition system as the use of processors in electronic systems to control the system is well known. Adding a processor to ASULAB would increase the overall utility of the system by providing the user with commonly known means to control the system. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify ASULAB according to Official Notice.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over ASULAB in view of Official Notice and further in view of IBM (US 9497202).
Regarding claim 19, ASULAB and Official Notice disclose the kit of claim 18. ASULAB and Official Notice fail to disclose wherein the sensor is a facial recognition sensor. IBM discloses the sensor is a facial recognition sensor (the sensor is a facial recognition sensor; claim 1 of IBM). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the ASULAB and Official Notice invention to provide the sensor is a facial recognition sensor, as taught by IBM, in order to improve the applicability serving as surveillance and security devices making the kit more efficient and useful.

Allowable Subject Matter
Claims 1-17 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS R HUNNINGS whose telephone number is (571)272-3118. The examiner can normally be reached MTHF 830-430 (Office); W 8-4 (Home).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS R HUNNINGS/               Primary Examiner, Art Unit 2689